Title: From Benjamin Franklin to George Washington, 8 April 1782
From: Franklin, Benjamin
To: Washington, George


Sir,
Passy, April 8. 1782.
I did myself the honour of writing to you a few Days since by the Comte de Segur. This Line is chiefly to present the Prince de Broglie to your Excellency, who goes over to join the Army of M. de Rochambeau. He bears an excellent Character here, is a hearty Friend to our Cause, and I am persuaded you will have a Pleasure in his Conversation. I take leave therefore to recommend him to those Civilities which you are always happy in showing to Strangers of Merit and Distinction.
I have heretofore congratulated your Excellency on your Victories over our Enemy’s Generals, I can now do the same on your having overthrown their Politicians. Your late Successes have so strengthened the hands of Opposition in Parliament, that they are become the Majority, and have compelled the King to dismiss all his old Ministers and their Adherents. The unclean Spirits he was possessed with, are now cast out of him: but it is imagined that as soon as he has obtained a Peace, they will return with others worse than themselves, and the last State of that Man, as the Scripture says, shall be worse than the first.
As soon as we can learn anything certain of the Projects of the new Ministry, I shall take the first Opportunity of communicating it.— With the greatest Esteem & Respect, I am Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
His Exy. Gen. Washington
 
Notation: [Passy April 8th. 1782.] from Doctr Franklin prince de Broglie Ansd. 18th. Octo.
